Citation Nr: 0425607	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for esophageal 
dysfunction with reflux, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for scar, lumbar 
region, residuals of gunshot wound, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome, right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 10 percent rating for 
his service-connected scar of the lumbar region, residuals of 
a gunshot wound, granted service connection for a right knee 
disability with an evaluation of 10 percent, effective 
February 13, 2001, and granted service connection for a 
digestive disorder with an evaluation of 20 percent, 
effective February 13, 2001.  

In his February 2001 claim, the veteran indicated that his 
back surgery was in connection with his gunshot wound.  
However, as the veteran is only service-connected for a scar 
in connection with the gunshot wound, this constitutes a new 
claim of service connection.  As the issue of service 
connection is not in proper appellate status, it must be 
referred to the RO for appropriate action.   



REMAND

The Board notes that the veteran has not had examinations for 
his service-connected disabilities since April 2001.  
Furthermore, the examiner did not have the benefit of 
reviewing the claims folder in conjunction with these 
examinations.  In this regard, the veteran's representative 
stated in an August 2004 Appellant's Brief that the veteran 
should be afforded a new set of VA examinations, pointing out 
that the claims folder was not available for review during 
the April 2001 examinations.  

The Board additionally notes that the regulations governing 
skin rating codes were changed during the course of the 
veteran's appeal effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
right knee disability.

The April 2001 VA stomach, duodenum, and peritoneal adhesions 
examination report diagnosed minimal esophageal dysfunction 
with minimal reflux and a hiatal hernia.  The August 2001 
rating decision rated the veteran's condition under 
Diagnostic Code (DC) 7305 Ulcer, duodenal.  In addition, the 
April 2003 SSOC also considered DC 7346 Hernia, hiatal.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should schedule the veteran 
for a VA skin examination in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
scar, lumbar region, residuals of gunshot 
wound.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
  
3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected right knee 
disability.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
films.  All signs and symptoms of his 
right knee disability should be described 
in detail.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.  
  
4.  The RO should schedule the veteran 
for gastrointestinal examination to 
determine the current nature and severity 
of his service-connected esophageal 
dysfunction with reflux.  The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The examiner should be requested 
to clearly delineate the history and 
current findings for the veteran's 
service-connected esophageal dysfunction 
with reflux.  The examiner should provide 
findings regarding the frequency, 
duration and severity of symptoms such as 
pain, vomiting, weight loss, hematemesis, 
melena, anemia, etc..  The examiner 
should further provide findings regarding 
any incapacitating episodes, to include 
their frequency and duration; 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain; or pain only 
partially relieved by standard ulcer 
therapy (if any).  The claims folder and 
a copy of this remand must be made 
available to the examiners prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.  
    
5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




